Title: From John Adams to Louisa Catherine Johnson Adams, 25 December 1822
From: Adams, John
To: Adams, Louisa Catherine Johnson



My Dear Daughter
Quincy December 25th. 1822—

Your Journal beginning the third of the month has given me great pleasure. You are much to be envied and much to be pitied; such a variety of good Company is very desirable, but so much cerimoney and such fatigues must be rather burdensome.—
We have received this morning the annunciation of Mr. Clays “GREAT UNKNOWN VOLUME OF GHENTISH HISTORY” It will appear I presume at least as soon as the Phrophesies of Enoch or the Phrygian Hierophant  will be fullfilled, this is rather more profound politicks than Mr Russells. Mr. Adams’s remarks upon it are perfect, when a great genius arises in the world all the dunces unite in a conspiracy against him; when a man of pure integrity arrises all the knaves surround him and pelt him with stones but hitherto the sheild of Hercules and Achilles united have warded off all their weapons.—It requires not Georges searching Wine, nor the great searcher of hearts, Chámpaigne, or Burgundy to bring forth to light the hidden motives of Mr. Russell, or Mr. Clay—
The letter of Mr Jefferson is very much admired, mine is criticised and censured, the good old Ladies wonder that Mr Adams did not mention the hopes of a future State among the consolations of old Age. And so do I, for I had at the point of my pen the raptures of Cato  in Tullys old age, on his near prospect of seeing his dear Son, and the ancient Sages and heroes in a future state, I wonder also that I did not mention Fontenells delight in his asparagus and oil. And Theophrastus’s regret at going out of the World at a hundred and fifteen when he had just learned how to live in it.—I wish you had explained to me the unpleasant news, you communicated to your Sister—
There is in the old Colony memorial a paper which I wish Mr. Adams would subscribe for, A Fable of the Dog and the Turtle. The mastiff whether from Labradore or Newfoundland has laid all the Turtles sprawling on their backs, wiggling and twisting with head tail and Claws—
I shall claim your promis of a journal through the Winter, but whether you perform it or not, I will be / your affectionate Father
John Adams
PS. I have had laid at the door of your Husband a Child christianed by the name of the Quincy Classical Academy to which in due time he will become a nursing Father, and you a Nursing Mother.—P.S. Second—Two years hence, when Mr A—— will be disgraced and turned out of Office at Washington, he will be return to Massachusetts; and if Governor Brooks should resign, as he will, for he has long wished it, Mr A. will be teazed to be Governour, and become the object of as much Newspaper flickerings as ever. You must not expect to be ever at peace till you return peremptorily to private life, and then you will be as much flattered as I am—

J. A.
